[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                                                  U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                                  APRIL 30, 2012
                                 No. 11-13449                      JOHN LEY
                             Non-Argument Calendar                  CLERK
                           ________________________

                   D.C. Docket No. 8:11-cr-00060-JSM-MAP-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

LUCAS SANCHEZ-AGUAYO,
a.k.a. Joe Tampia,                                         Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (April 30, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Howard C. Anderson, appointed counsel for Lucas Sanchez-Aguayo in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sanchez-Aguayo’s conviction

and sentence are AFFIRMED.




                                          2